DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed January 8, 2021, is entered.  Applicant amended claims 1, 3, 17, 74 and 75 and cancelled claims 13 and 73.  No new matter is entered.  Claims 1, 3, 17-19, 21-24, 62-67, 71, 72, 74 and 75 are pending before the Office for review.  Claims 59 and 68-70 remain withdrawn in response to a restriction requirement.
The corrected notice of allowability is issued in response to the information disclosure statement filed February 26, 2021.  An annotated copy of the information disclosure statement is included with this office action.
(2)
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John DiMaio on January 14, 2021.
The application has been amended as follows: 
IN THE CLAIMS
	In claim 62, line 1, delete “claim 13” and insert “claim 1” in its place.


(3)
Allowable Subject Matter
Claims 1, 3, 17-19, 21-24, 62-67, 71, 72, 74 and 75 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims in such a manner that a rejection under 35 U.S.C. Sec. 102 or Sec. 103 would be proper. 
He et al., J. Mater. Chem. A, 2015, 3, 18605-18610 teaches a lithium battery comprising a negative electrode, positive electrode and a separator therebetween, wherein the positive electrode is a three-dimensional porous carbon substrate having a mesoporous structure, meaning mesostructured voids are contained therein as a first domain.  Abstract and Sec. 2.6 Electrochemical measurements and Figure 1.  He further teaches at least a portion of the mesostructured voids are infused with sulfur.  Sec. 2.6 Electrochemical measurements and Figure 1.
Ryu (U.S. Publication No. 2015/0372291) teaches that a conductive additive, such as carbon nanofibers, for example, is contained within the pores of a porous carbon structure.  Paragraph 39.
Yu et al. (U.S. Publication No. 2017/0170511) teaches the porous carbon electrode of such a battery comprises a CNT paper (conductive additive coating) inserted between the 
The prior art of record, individually or in combination, fails to teach or fairly suggest the cumulative limitations of claim 1.  More specifically, the prior art of record, individually or in combination, fails to teach or fairly suggest a lithium battery comprising a negative electrode, separator and positive electrode, wherein the positive electrode comprises a three dimensional porous carbon substrate comprising carbon fiber paper, a gas diffusion layer membrane, a carbon fiber mat, mesoporous carbon, or a combination thereof, the substrate comprising a plurality of macrostructured and/or mesostructured voids therein as a first domain with sulfur infused in at least a portion of the voids and a conductive additive deposited within at least a portion of the voids to define a second domain in the substrate, wherein the second domain comprises mesostructured and/or microstructured voids, wherein a porosity of the first domain to the second domain is at least 1.5:1, as required by claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
(4)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597.  The examiner can normally be reached on Monday-Friday 7:00 am to 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1796